Case 8:19-cv-00827-JVS-DFM Document 23 Filed 06/14/19 Page 1 of 3 Page ID #:104


   1
       BROWN, NERI, SMITH & KHAN LLP
   2   Nathan M. Smith (SBN 255212)
   3   Nona Yegazarian (SB 316458)
       11601 Wilshire Blvd, Suite 2080
   4   Los Angeles, CA 90025
   5   T. 310.593.9890; F. 310.593.9980
       nate@bnsklaw.com; nona@bnsklaw.com
   6

   7   E. Michelle Drake (pro hac vice)
       Joseph C. Hashmall (pro hac vice)
   8   BERGER MONTAGUE PC
   9   43 SE Main Street, Suite 505
       Minneapolis, MN 55414
  10   T. 612.594.5999; F. 612.584.4470
  11   emdrake@bm.net; jhashmall@bm.net

  12   FINKELSTEIN, BLANKINSHIP,
  13   FREI-PEARSON & GARBER, LLP
       D. Greg Blankinship*
  14   Sara Bonaiuto*
  15   445 Hamilton Ave, Suite 605
       White Plains, NY 10601
  16   T. 914.298.3290
  17   gblankship@fbfglaw.com
       sbonaiuto@fbfglaw.com
  18   *pro hac vice forthcoming
  19
       Attorneys for Plaintiffs
  20
                           UNITED STATES DISTRICT COURT
  21                      CENTRAL DISTRICT OF CALIFORNIA
  22                                            Case No. 8:19-cv-00827-JVS-DFM
        MICHAEL YOUNG, and DAN
  23    DOLAR, individually and on behalf of    PLAINTIFFS’ MOTION FOR
        other similarly situated individuals,   RELIEF FROM L.R. 23-3
  24                                            DEADLINE FOR FILING MOTION
                            Plaintiffs,         FOR CLASS CERTIFICATION
  25       v.
                                                Hearing Date: July 15, 2019
  26    MOPHIE, INC.,                           Time: 1:30 PM
                                                Location: Courtroom 10C, Santa Ana
  27                        Defendant.          Judge: Hon. James V. Selna
  28                                            Complaint served: May 8, 2019

                                                   -1-       Case No. 8:19-cv-00827-JVS-DFM

                                                     MOTION FOR RELIEF FROM LR 23-3
Case 8:19-cv-00827-JVS-DFM Document 23 Filed 06/14/19 Page 2 of 3 Page ID #:105


   1
             Plaintiffs Michael Young and Dan Dolar (“Plaintiffs”), individually and on
   2
       behalf of all others similarly situated, hereby file this motion to defer the requirement
   3
       under L.R. 23-3 that a motion for class certification be filed within 90 days of service
   4
       of the Complaint. This Motion is made following the conference of counsel pursuant
   5
       to L.R. 7-3 which took place on June 7, 2019.
   6
       I.    BACKGROUND
   7
             The initial Complaint was filed in this case on May 2, 2019. (ECF No. 1.)
   8
       Plaintiff Michael Young and Defendant Mophie, Inc. (“Defendant”) (together with
   9
       Plaintiffs, “the Parties”) agreed to enter into a stipulation extending the deadline for
  10
       Defendant to respond to the Complaint. (ECF No. 19.) This stipulation extends the
  11
       deadline to June 26, 2019.       Plaintiff Michael Young filed the First Amended
  12
       Complaint on June 13, 2019 (ECF No. 22), adding Plaintiff Dan Dolar and his
  13
       additional claims. Defendant’s deadline to respond to the First Amended Complaint
  14
       is now June 28, 2019 pursuant to the Federal Rules.
  15
             Local Rule 23-3 states the following:
  16

  17
                 Certification.

  18             Within 90 days after service of a pleading purporting to
  19
                 commence a class action other than an action subject to the
                 Private Securities Litigation Reform Act of 1995, P.L. 104-67,
  20             15 U.S.C. § 772-1 et seq., the proponent of the class shall file a
  21
                 motion for certification that the action is maintainable as a class
                 action, unless otherwise ordered by the Court.
  22

  23         Under L.R. 23-3, Plaintiffs must file a motion for class certification by July
  24   31, 2019, “unless otherwise ordered by the court.”
  25   II.   ARGUMENT
  26         This is a proposed class action, and Plaintiffs will be seeking certification
  27   under Federal Rule of Civil Procedure 23. Therefore, a motion for class certification
  28   is premature before any meaningful discovery has been completed.                 See ABS

                                                  -2-               Case No. 8:19-cv-00827-JVS-DFM

                                                          MOTION FOR RELIEF FROM LR 23-3
Case 8:19-cv-00827-JVS-DFM Document 23 Filed 06/14/19 Page 3 of 3 Page ID #:106


   1
       Entertainment, Inc. v. CBS Corp., 900 F.3d 1113 (9th Cir. 2018) (holding that L.R.
   2
       23-3 is impracticable and not consistent with Federal Rule of Civil Procedure 23);
   3
       Balser v. Hain Celestial Grp., Inc., 640 F. App’x 694, 696 (9th Cir. 2016) (citing
   4
       Wal–Mart Stores, Inc. v. Dukes, 56 4 U.S. 338 (2011)).
   5
              Here, the Parties have not exchanged any discovery to date and the Rule 16
   6
       Conference before this Court is not scheduled until July 29, 2019. Completing
   7
       discovery in time to meet the current July 31, 2019 class certification motion
   8
       deadline is not possible. Accordingly, Plaintiffs respectfully request that this Court
   9
       declare L.R. 23-3 inapplicable to this case. Counsel for Plaintiffs communicated
  10
       the need for this request to Defendant, but Defendant did not consent to the relief
  11
       requested.
  12
       III.   CONCLUSION
  13
              Based on the foregoing reasons, Plaintiffs respectfully requests this Court
  14
       declare 23-3 inapplicable to this case and vacate the deadline. The Parties shall
  15
       confer and include a proposed schedule for the matter in accordance with Local and
  16
       Federal Rules.
  17
                                                       BERGER MONTAGUE PC
  18
       Dated: June 14, 2019                            By: /s/Joseph C. Hashmall
  19                                                   Joseph C. Hashmall (pro hac vice)
  20                                                   Attorneys for Plaintiffs
  21

  22

  23

  24

  25

  26

  27

  28


                                                 -3-                Case No. 8:19-cv-00827-JVS-DFM

                                                          MOTION FOR RELIEF FROM LR 23-3
